
	
		II
		110th CONGRESS
		1st Session
		S. 1131
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Cooperative Forestry Assistance Act of 1978
		  to establish a program to provide assistance to States and nonprofit
		  organizations to preserve suburban forest land and open space and contain
		  suburban sprawl.
	
	
		1.Short titleThis Act may be cited as the
			 Suburban and Community Forestry and
			 Open Space Program Act of 2007.
		2.Suburban and
			 Community Forestry and Open Space Program; Forest Legacy Program
			(a)Suburban and
			 Community Forestry and Open Space ProgramThe Cooperative
			 Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.) is amended by adding
			 at the end the following:
				
					21.Suburban and
				Community Forestry and Open Space Program
						(a)DefinitionsIn
				this section:
							(1)CommitteeThe
				term Committee means a State Forest Stewardship Coordinating
				Committee established under section 19(b).
							(2)Eligible
				entityThe term eligible entity means a unit of
				local government or a nonprofit organization that—
								(A)the Secretary
				determines, in accordance with the criteria established under subsection
				(c)(1)(A)(ii)(II) is eligible to receive a grant under subsection (c)(2);
				and
								(B)the State
				forester, in consultation with the Committee, determines—
									(i)has the abilities
				necessary to acquire and manage interests in real property; and
									(ii)has the
				resources necessary to monitor and enforce any terms applicable to the eligible
				project.
									(3)Eligible
				projectThe term eligible project means a fee
				purchase, easement, or donation of land to conserve private forest land
				identified for conservation under subsection (c)(1)(A)(ii)(I).
							(4)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
							(5)Nonprofit
				organizationThe term nonprofit organization means
				any organization that is—
								(A)described in
				section 501(c) of the Internal Revenue Code of 1986; and
								(B)exempt from
				taxation under 501(a) of the Internal Revenue Code of 1986.
								(6)Private forest
				landThe term private forest land means land that
				is—
								(A)capable of
				producing commercial forest products; and
								(B)owned by—
									(i)a
				private entity; or
									(ii)an Indian
				tribe.
									(7)ProgramThe
				term program means the Suburban and Community Forestry and Open
				Space Program established by subsection (b).
							(8)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Chief of the Forest Service.
							(b)Establishment
							(1)In
				generalThere is established within the Forest Service a program
				to be known as the Suburban and Community Forestry and Open Space
				Program.
							(2)PurposeThe
				purpose of the program is to provide assistance to eligible entities to carry
				out eligible projects in States in which less than 25 percent of the land is
				owned by the United States to—
								(A)conserve private
				forest land and maintain working forests in areas threatened by significant
				suburban sprawl or by conversion to nonforest uses;
								(B)provide
				communities a means by which to address significant suburban sprawl; and
								(C)support primary
				and secondary value-added forest products industries and employment in areas
				threatened by—
									(i)significant
				suburban sprawl; or
									(ii)conversion to
				nonforest uses.
									(c)Grant
				Program
							(1)Identification
				of eligible private forest land
								(A)Criteria
									(i)National
				criteriaThe Secretary shall establish national eligibility
				criteria for the identification of private forest land that may be conserved
				under this section.
									(ii)State
				criteriaThe State forester, in consultation with the Committee,
				shall, based on the criteria established under clause (i), and subject to the
				approval of the Secretary, establish criteria for—
										(I)the
				identification, subject to subparagraph (B), of private forest land in each
				State that may be conserved under this section; and
										(II)the
				identification of eligible entities.
										(B)Conditions for
				eligible private forest landPrivate forest land identified for
				conservation under subparagraph (A)(ii)(I) shall be land that—
									(i)is located in a
				State in which less than 25 percent of the land is owned by the United States;
				and
									(ii)as determined by
				the State forester, in consultation with the Committee and subject to the
				approval of the Secretary—
										(I)is located in an
				area that is affected, or threatened to be affected, by significant suburban
				sprawl, taking into account housing needs in the area; or
										(II)is threatened by
				present or future conversion to nonforest use.
										(2)Grants
								(A)Eligible
				projects
									(i)In
				generalIn carrying out this section, the Secretary shall award
				competitive grants to eligible entities to carry out eligible projects.
									(ii)Public
				accessEligible entities are encouraged to provide public access
				to land on which an eligible project is carried out, consistent with State law
				and preexisting access agreements.
									(B)Application;
				stewardship planAn eligible entity that seeks to receive a grant
				under this section shall submit to the State forester—
									(i)at such time and
				in such form as the Secretary shall prescribe, an application for the grant
				(including a description of any private forest land to be conserved using funds
				from the grant and a description of the extent of the threat of conversion to
				nonforest use); and
									(ii)a stewardship
				plan that describes—
										(I)the manner in
				which any private forest land to be conserved using funds from the grant will
				be managed in accordance with this section;
										(II)the manner in
				which the stewardship plan will be implemented; and
										(III)the public
				benefits, including economic and noneconomic benefits, to be achieved from
				implementation of the stewardship plan.
										(C)Assessment of
				needWith respect to an application submitted under subparagraph
				(B), the State forester shall—
									(i)assess the need
				for preserving working suburban forest land and open space and containing
				suburban sprawl in the State, taking into account the housing needs of the area
				in which the eligible project is to be carried out; and
									(ii)submit to the
				Secretary—
										(I)the application
				submitted under subparagraph (B); and
										(II)the assessment
				of need.
										(D)Approval or
				disapproval
									(i)In
				generalSubject to clause (ii), as soon as practicable after the
				date on which the Secretary receives an application under subparagraph (C)(ii)
				or a resubmission under subclause (II)(bb)(BB), the Secretary shall—
										(I)review the
				application; and
										(II)(aa)award a grant to the
				applicant; or
											(bb)(AA)disapprove the
				application; and
												(BB)provide the applicant a statement
				that describes the reasons why the application was disapproved (including a
				deadline by which the applicant may resubmit the application).
												(ii)Considerations;
				priorityIn awarding grants under this section, the Secretary
				shall—
										(I)consider the need
				for the eligible project based on the assessment of need submitted under
				subparagraph (C) and subject to any criteria under paragraph (1); and
										(II)give priority to
				applicants that propose to fund eligible projects that promote—
											(aa)the preservation
				of suburban forest land and open space;
											(bb)the containment
				of suburban sprawl;
											(cc)the sustainable
				management of private forest land;
											(dd)community
				involvement in determining the objectives for eligible projects that are funded
				under this section;
											(ee)community and
				school education programs and curricula relating to sustainable forestry;
				and
											(ff)primary and
				secondary value-added forest products industries and employment.
											(3)Cost
				sharing
								(A)In
				generalThe amount of a grant awarded under this section to carry
				out an eligible project shall not exceed 50 percent of the total cost of the
				eligible project.
								(B)AssurancesAs
				a condition of receipt of a grant under this section, an eligible entity shall
				provide to the Secretary such assurances as the Secretary determines are
				sufficient to demonstrate that the share of the cost of each eligible project
				that is not funded by the grant awarded under this section has been
				secured.
								(C)FormThe
				share of the cost of carrying out any eligible project described in
				subparagraph (A) that is not funded by a grant awarded under this section may
				be provided in cash or in kind (including a donation of land).
								(d)Use of Grant
				Funds for Purchases of Land or Easements
							(1)Purchases
								(A)In
				generalExcept as provided in subparagraph (B), funds made
				available, and grants awarded, under this section may be used to purchase
				private forest land or interests in private forest land (including conservation
				easements) only from willing sellers at fair market value.
								(B)Sales at less
				than fair market valueA sale of private forest land or an
				interest in private forest land at less than fair market value shall be
				permitted only on certification by the landowner that the sale is being entered
				into willingly and without coercion.
								(2)TitleTitle
				to private forest land or an interest in private forest land purchased under
				paragraph (1) may be held, as determined appropriate by the Secretary, in
				consultation with the State, by—
								(A)a State;
								(B)a unit of local
				government; or
								(C)a nonprofit
				organization.
								(3)Termination of
				easement
								(A)In
				generalExcept as provided in subparagraph (B), all right, title,
				and interest of a unit of local government or nonprofit organization in and to
				a conservation easement shall terminate and vest in the State if the State
				determines that—
									(i)the unit of local
				government or nonprofit organization is unable or unwilling to enforce the
				terms of the conservation easement; or
									(ii)the conservation
				easement has been modified in a way that is inconsistent with the purposes of
				the program.
									(B)Conveyance to
				another unit of local government or nonprofit organizationIf the
				State makes a determination under subparagraph (A), the State may convey or
				authorize the unit of local government or nonprofit organization to convey the
				conservation easement to another unit of local government or nonprofit
				organization.
								(e)Administrative
				CostsThe State, on approval of the Secretary and subject to any
				regulations promulgated by the Secretary, may use amounts made available under
				subsection (g) to pay the administrative costs of the State relating to the
				program.
						(f)ReportThe
				Secretary shall submit to Congress a report on the eligible projects carried
				out under this section in accordance with section 8(c) of the
				Forest and Rangeland Renewable Resources
				Planning Act of 1974 (16 U.S.C. 1606(c)).
						(g)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
							(1)$50,000,000 for
				fiscal year 2008; and
							(2)such sums as are
				necessary for each fiscal year
				thereafter.
							.
			(b)Forest Legacy
			 ProgramSection 7 of the Cooperative Forestry Assistance Act of
			 1978 (16 U.S.C. 2103c) is amended—
				(1)in subsection
			 (c), by striking the last sentence;
				(2)in subsection
			 (i), by striking subsection (b) and inserting this
			 section;
				(3)in subsection
			 (j)(1), by inserting (other than by donation) after
			 acquired;
				(4)in subsection
			 (k)(2), by striking the United States or its and inserting
			 the United States, a State, or other entity, or their;
			 and
				(5)in subsection
			 (l), by adding at the end the following:
					
						(4)State
				authorization
							(A)Definition of
				state foresterThe term State forester has the
				meaning given the term in section 4(k).
							(B)In
				generalNotwithstanding subsection (c) and paragraph (2)(B), the
				Secretary shall, on request by a State, authorize the State to allow a
				qualified organization (as defined in section 170(h)(3) of the Internal Revenue
				Code of 1986) and that is organized for at least 1 of the purposes described in
				section 170(h)(4)(A) of that Code, using amounts granted to a State under this
				paragraph, to acquire 1 or more conservation easements to carry out the Forest
				Legacy Program in the State.
							(C)EligibilityTo
				be eligible to acquire and manage conservation easements under this paragraph,
				a qualified organization described in subparagraph (B) shall, as determined by
				the Secretary, acting through the State forester, demonstrate the abilities
				necessary to acquire, monitor, and enforce interests in forest land consistent
				with the Forest Legacy Program and the assessment of need for the State.
							(D)Monitoring and
				enforcement
								(i)In
				generalA qualified organization that acquires a conservation
				easement under this paragraph shall be responsible for monitoring and enforcing
				the terms of the conservation easement and any of the costs of the qualified
				organization associated with such monitoring and enforcement.
								(ii)Contingent
				rightsIf a qualified organization that acquires a conservation
				easement under this paragraph fails to enforce the terms of the conservation
				easement, as determined by the State, the State or the Secretary shall have the
				right to enforce the terms of the conservation easement under Federal or State
				law.
								(iii)AmendmentsAny
				amendments to a conservation easement that materially affect the terms of the
				conservation easement shall be subject to approval by the Secretary or the
				State, as appropriate.
								(E)Termination of
				easement
								(i)In
				generalExcept as provided in clause (ii), all right, title, and
				interest of a qualified organization described in subparagraph (B) in and to a
				conservation easement shall terminate and vest in the State or a qualified
				designee if the State determines that—
									(I)the qualified
				organization fails to enforce the terms of the conservation easement;
									(II)the conservation
				easement has been modified in a way that is inconsistent with the purposes of
				the Forest Legacy Program or the assessment of need for the State; or
									(III)the
				conservation easement has been conveyed to another person (other than to a
				qualified organization).
									(ii)Conveyance to
				another qualified organizationIf the State makes a determination
				under clause (i), the State may convey or authorize the qualified organization
				to convey the conservation easement to another qualified organization.
								(F)ImplementationThe
				Secretary, acting through the State forester, shall implement this paragraph in
				accordance with the assessment of need for the State as approved by the
				Secretary.
							.
				
